Citation Nr: 9907478	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a determination of the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
Counseling Officer of the Oakland, California, Regional 
Office (RO).  

The Board must note that it appears the veteran may be 
raising additional issues, though this is not clear.  The 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 1991 
& Supp. 1998).  In June 1997, the RO specifically asked the 
veteran whether her correspondence dated in March 1997 was an 
attempt to file a claim for VA benefits.  She did not respond 
to this communication.  Thus, no other issue is before the VA 
at this time.  In any event, the RO has not fully adjudicated 
any other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  If warranted, the 
veteran should clearly indicate what additional claims, if 
any, she wishes to pursue.  The RO should then take 
appropriate action to adjudicate these claims, if any.  In 
any event, no other issue is before the Board at this time.

At a hearing held before the undersigned at the RO in 
September 1998, the veteran contended that her appeal should 
be granted as a sanction for the failure of the RO to respond 
to her notice of disagreement in a timely manner.  While the 
contentions raised by the veteran within her appeal were 
unique, any delay in the processing of any claim, no matter 
what the length or issue involved, is unfortunate.  
Notwithstanding, the jurisdiction and authority of the Board 
is limited and the law does not provide us with the authority 
to allow a claim as a sanction due to VA action or nonaction.  
See 38 U.S.C.A. § 7104 (West 1991).  Accordingly, the Board 
will proceed with the full adjudication of this claim on the 
merits. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that she is entitled to Chapter 31 
benefits on the basis that she has a serious employment 
handicap.  It is contended that her service-connected 
migraine headaches are not under control and until controlled 
she will not be able to retain employment.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against entitlement to vocational rehabilitation 
training under Title 38, United States Code, Chapter 31.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.  

2.  Service connection is currently in effect for mild lumbar 
spondylosis with root irritation, evaluated as 10 percent 
disabling, hypothyroidism, evaluated as 10 percent disabling, 
migraine headaches, evaluated as 10 percent disabling, 
impairment of the right knee, evaluated as noncompensable, 
polycystic kidney disease, evaluated as noncompensable, 
ovarian cysts, evaluated as noncompensable, acne rosacea, 
evaluated as noncompensable, and a pituitary tumor, 
microadenoma, evaluated as noncompensable.  A combined 
disability evaluation of 30 percent has been in effect since 
September 1996.  The veteran's nonservice connected 
disabilities include otitis media and sinusitis.

3.  The veteran's disabilities do not impose an employment 
handicap.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3101, 3102, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 21.40, 21.51, 
21.52 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that she has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed with respect 
to this issue and that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
statute.

Background

The veteran filed a claim for Chapter 31 benefits immediately 
following her discharge from active service in August 1996.  
The veteran underwent VA counseling in October 1996.  At that 
time, it was noted that the veteran was attending the 
University of San Francisco Law School.  She received her 
General Education degree in 1978 and attained a BA degree 
from the University of the State of New York Regents College 
in Liberal Arts.  She had been attending the University of 
San Francisco Law School since August of 1996.  Her previous 
education experience also included courses at the Language 
Institute in Montgomery, Alabama, and the Information School 
at Fort Benjamin in Harrison, Pennsylvania.  She studied 
languages in Russian and Italian and had worked as a Russian 
translator.  At that time, she was a member of the MENSA 
Society.

The veteran described her service-connected disabilities as 
"not stable."  However, it was noted that the veteran had 
not applied for work since leaving the military, so it was 
not known if her disability would affect her employability.  
At this time, the veteran was requesting the VA pay her law 
school education.  The counselor noted that the veteran was 
singly focused on completing her law degree, with or without 
the assistance of VA.  

No vocational exploration was performed during this 
counseling session as the veteran was currently attending law 
school and was focused on this vocational objective.  The 
vocational counselor noted that the veteran did not show 
educational deficiencies, however, as she wishes to enter the 
area of international law, she was required to obtain a law 
degree.  The counselor reported that she had transferable 
skills in technical writing, journalism and some human 
resource experience.  The vocational rehabilitation counselor 
noted that the labor market for technical writing was good in 
the computer industry.  It was noted that the veteran would 
be required to update her skills for an entry-level job in a 
private sector.  This would require her to stop law school 
and enter into a full-time program.  At this time, she was 
not willing to change her vocational objective.  

In an April 1997 report, a VA psychologist noted the 
veteran's 30 percent disability evaluation.  Her college 
degree and language skills were also noted.  The counseling 
psychologist concluded that, based on the veteran's current 
education, she could overcome any impairment of employment 
since she has a Bachelor's degree and the skills to qualify 
for entry level employment that is sedentary or semi-
sedentary.  Accordingly, the VA counseling psychologist 
concluded that there was "no evidence of an employment 
handicap."

In March 1997, the veteran disputed the RO's determination.  
At this time, the veteran stated that she did not require 
employment assistance because she was not seeking full-time 
employment currently, as she was a full-time student.  The 
veteran stated that it would be unreasonable for her to quite 
law school and take entry-level employment.  It was contended 
that it was unreasonable for an individual with over two 
decades in the work force to accept an entry-level position.  
She contended that Title 38 did not require her to take a 
"entry-level" position and noted friends who were taking 
master degree programs under Chapter 31.  She requested VA 
pay her law school tuition.

In December 1996, the veteran underwent surgical treatment of 
her right knee.  At a December 1996 VA examination, the 
veteran was diagnosed with classical migraine headaches, 
yielding to medication, mild lumbosacral spondylosis with 
root irritation, a history of positive PPD culture, alopecia 
areata, resolved, microadenoma, hyperthyroidism, acne 
rosacea, folliculitis, resolved, a polycystic kidney, and a 
history of anterior cruciate ligament tear of the right knee.  

A review of outpatient treatment records regarding the 
veteran's right knee indicates excellent stability.  A 
February 1997 treatment record notes that the veteran is 
"comfortable with her knee."  A lack of a few degrees of 
extension with full flexion and excellent stability was 
found.  

At a hearing held before the undersigned in September 1998, 
the veteran contended that her migraine headaches are not 
under control.  She stated that until they get under control, 
she does not believe she is able to retain employment.  The 
veteran noted numerous medications she has taken for the 
treatment of her migraine headaches.  She also reiterated her 
previous contentions.

Analysis

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102 (West 1991); 38 C.F.R. § 21.40 (1998).  An 
employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with her/his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101 (West 1991); 38 C.F.R. 
§ 21.51(b) (1998).  The  term "impairment" is defined as a 
restriction on employability caused by disabilities, negative 
attitude towards the disabled, deficiencies in education and 
training, and other pertinent factors.  38 C.F.R. § 21.51(c) 
(1998).  The law pertinently provides that an "employment 
handicap" does not exist when either the veteran's 
employability is not impaired, that is, when a veteran who is 
qualified for suitable employment does not obtain or maintain 
such employment for reasons within his/her control, or when 
the veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with his/her pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2)(i) & (iii) (1998).  

The Board notes that a change in the law established the 
requirement that a veteran's employment handicap must be as 
the result of a service-connected disability in order for the 
veteran to receive VA vocational rehabilitation benefits.  
"The Veterans Benefits Improvements Act of 1996" Pub. L. 
No. 104-275, 110 Stat. 3322 (Oct. 9, 1996).  However, the 
effective date this pertinent amendment enacted by the 
passage of this Act only applies with respect to claims of 
eligibility or entitlement to services and assistance 
(including claims for extension of services and assistance) 
under Chapter 31 filed on or after the date of the enactment 
of the Act, or October 9, 1996.  In this case, the veteran 
filed her claim prior to October 9, 1996.

Prior to the enactment of Public Law 104-275, in Davenport v. 
Brown, 7 Vet. App. 476 (1995), the United States Court of 
Veterans Appeals (Court) held that the requirements of 
38 C.F.R. § 21.51(c) that a veteran's service-connected 
disability must "materially contribute to the veteran's 
employment handicap" was inconsistent with 38 U.S.C.A. 
§ 3102 and not authorized.  The Court stated further that, to 
the extent that 38 C.F.R. § 21.51(c)(2), (e), (f)(1)(ii) and 
(f)(2), include the "materially contribute" language and 
require a causal nexus between a service-connected disability 
and the veteran's employment handicap, those regulatory 
provisions were unlawful.  Accordingly, pursuant to the 
Court's determination in Davenport, consideration must be 
given to all of the veteran's disabilities, both service 
connected and nonservice connected, in making a determination 
as to whether an employment handicap exists in a case since 
the Court found the term "employment handicap" was not 
limited by statute to impairment due to a service-connected 
disability.  Accordingly, as the recent statutory changes, 
which effectively overrule the Davenport determination, are 
inapplicable to the instant appeal as the claim was filed 
prior to October 1996, the mandates of Davenport must be 
followed in adjudication of this appeal.

Based on a review of the VA evaluations performed in December 
1996, as well as a review of outpatient treatment records and 
the surgery performed on the veteran's knee in December 1996, 
the Board finds that the veteran does not have an employment 
handicap as her disabilities, both service connected and 
nonservice connected, do not impair her ability to prepare 
for, or obtain or retain, employment, if she so wish to 
obtain employment.  While the veteran has contended that her 
migraine headaches impair her ability to retain employment, 
the medical evidence of record does not support this 
contention.  The neurological evaluation performed in 
December 1996 notes the veteran suffers from classical 
migraine headaches "yielding to medication."  While the 
veteran has noted changes in her medication regime, the 
medical evidence of record does not support a conclusion that 
she is unable to retain employment due to her service-
connected migraines as a result of any of her service-
connected or nonservice-connected disabilities.  It is also 
highly unclear as to how work as an international lawyer will 
allow her to overcome her migraine handicap.  In any event, 
the evidence of record makes clear that the veteran is 
capable of currently performing sedentary work, if not more.  

The fact that the veteran has decided to attend law school, 
while commendable, does not support the conclusion that she 
is unemployable at this time.  The fact that she is able to 
attend law school on a full-time basis only supports the 
conclusion that she is capable of employment.  The fact that 
she is unemployed, in light of the facts of this case, does 
not support the conclusion that she is unemployable or that 
she would not be able to find employment consistent with 
abilities at this time other than in international law.  The 
fact that other servicemen have obtained benefits for master 
degree programs does not support her argument in this case.  
The fact that she may be required to fill an entry-level 
position if she abandon law school at this time does not 
support the conclusion that she is handicapped due to her 
disabilities.  An entry-level position in a field she has 
both interests and abilities within would not be an 
unreasonable situation. 

The veteran has clearly chosen a specific career path 
consistent with her current interests.  Becoming a lawyer, 
however, is not the only occupation the veteran could have 
chosen that is consistent with her pattern of abilities, 
aptitudes, and interests.  Her employability is not impaired 
to the degree that she would not be capable of qualifying for 
suitable employment at this time consistent with her 
considerable abilities, aptitudes, and interests but for her 
current disabilities.  There is no evidence to demonstrate 
that the veteran's service-connected migraines, knee 
disability, or any of her nonservice-connected or service-
connected disabilities would prevent the veteran from 
retaining employment at this time.  Simply stated, the 
veteran is now capable of employment consistent with her 
abilities, thus, she does not have an "employment handicap" 
and is, therefore, not entitled to vocational rehabilitation 
under Chapter 31.

The most probative evidence of record consists of the opinion 
of the VA counseling psychologist.  The regulations provide 
that a counseling psychologist in the Vocational 
Rehabilitation and Counseling Division may make a 
determination of whether an employment handicap exists.  
38 C.F.R. § 21.51(f) (1998).  The April 1997 report clearly 
states that the veteran has overcome any impairment of 
employment and is suitable for entry level employment that is 
sedentary in nature.  The veteran has provided no evidence to 
dispute this determination other than her testimony that her 
migraine headaches are not under control.  However, based on 
her current status as a law student, the Board finds little 
merit in the contention that the veteran is currently unable 
to perform employment due to her migraine condition.  There 
are sedentary jobs that require less work and determination 
then being a law student.  The veteran's membership in MENSA 
only supports this determination.  Accordingly, this 
contention must fail.

A finding of a serious employment handicap presupposes the 
existence of an employment handicap.  The veteran has a 
college degree, experience as a translator, and does not show 
any educational deficiencies.  Since the veteran does not 
have an employment handicap, the question of the existence of 
a serious employment handicap need not be addressed. See 
38 C.F.R. § 21.52 (1998).

Based on the analysis above, the Board concludes that the 
evidence is not so evenly balanced and the preponderance of 
evidence is against the veteran's claim of entitlement to 
vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code.  





ORDER

The veteran is not entitled to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  The 
appeal is denied.



		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 10 -

